Citation Nr: 0730770	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO. 06-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected history of a stress fracture of the 
left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March to September 1967, 
and additional service with the Mississippi National Guard 
until May 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.

In June 2007, the veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO. A transcript of the hearing 
has been associated with the veteran's claims file.

The Board notes that the veteran's claims of entitlement to 
service connection for degenerative changes of the left ankle 
and deep vein thrombosis of the left lower extremity, each as 
secondary to the service-connected history of a stress 
fracture of the left tibia, were finally denied by the RO in 
October 1993 and May 2001, respectively. The veteran did not 
perfect a substantive appeal as to these issues, thus, they 
are not currently before the Board.


FINDING OF FACT

Residuals of a service-connected stress fracture presently 
result in no disability. 
 

CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating 
for the veteran's service-connected residuals of a history of 
a stress fracture of the left tibia have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim. VA sent 
the veteran notice by letter dated in November 2004, March 
2006, and September 2006 in which he was informed of what was 
required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim. He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for an increased disability rating 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in that issue which 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). 

The veteran was afforded VA examinations in December 2004, 
February 2005, and August 2006. These examinations were 
thorough in nature, the most recent of which were based upon 
a review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion. Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

 
The Merits of the Claim - History of a Stress Fracture of the 
Left Tibia

The veteran seeks an increased disability rating for his 
service-connected history of a stress fracture of the left 
tibia. Essentially, he argues that the disorder has resulted 
in loss of function to include diminution of range of motion, 
pain, and swelling. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the veteran's correspondence, VA 
medical records and examination reports; and private medical 
records. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000). Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied. 

The Board has considered whether remand or referral of this 
matter is appropriate for consideration of evaluating the 
veteran's disorder under additional diagnostic provisions. 
See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993) (Holding that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.); 38 C.F.R. § 4.14 
(In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R.§ 4.14. 

However, the assignment of evaluations under additional 
diagnostic codes is not warranted. Although the veteran is 
shown to have various other lower left extremity, as well as 
bilateral lower extremity disorders, the competent medical 
evidence has demonstrated that the latter disabilities are 
not related to the service-connected disorder. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). 

The law provides that disability ratings are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability. They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007). Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings. Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The veteran's service medical records reveal that during his 
period of active duty in April 1967, the veteran sustained a 
fracture of the mid-portion of the left tibia with some 
angulation. In October 1993, and during the course of 
development of the veteran's claim for service connection, he 
underwent a VA examination. Radiographic examination found a 
deformity of the mid-aspect of the left tibia, without other 
significant abnormalities. Of significance to the present 
inquiry, as it demonstrates the veteran's left stress 
fracture residuals have long not resulted in additional 
disability, the October 1993 examiner opined that he was 
unable to state whether the veteran's demonstrated increased 
pronation of the left foot and ankle with degenerative 
changes were due to a history of a stress fracture. 

A VA examination report dated in December 2004 shows that the 
veteran reported having been initially treated for residuals 
of a stress fracture to the mid shaft of the left tibia by a 
long leg cast for approximately 12 weeks. He asserted that 
following removal of the cast, he continued to have 
instability to the left ankle which ultimately resulted in a 
fusion of the left ankle in April 1999. He further asserted 
that following the immobilization of his leg for this 
surgery, he developed deep vein thrombosis; and he would use 
a cane for ambulation secondary to instability resulting from 
the fusion of the left ankle and swelling to the left leg. 

Physical examination revealed that the left lower leg was 
three centimeters larger in diameter than the right leg. 
There was pitting edema and discoloration of 
hyperpigmentation due to venous stasis disease. The left 
ankle was surgically ankylosed at the 90-degree angle. There 
was no unusual shoe wear or calluses to the foot. There was 
some swelling to the ankle with some tenderness to palpation. 
X-rays of the left ankle showed surgical ankylosis. X-ray of 
the tibia showed slight deformity in the distal mid shift 
secondary to old trauma. The impression was fused left ankle 
secondary to traumatic arthritis, and deep vein thrombosis, 
recurrent by history. 

The examiner indicated that the veteran had left ankle 
pathology which was out of proportion to right ankle 
pathology, which was likely secondary to residuals of tibial 
fracture to the left leg. Postsurgical deep vein thrombosis 
was a known complication of surgery to the lower extremities 
due to immobilization and the resultant pulmonary embolus as 
a result of embolized thrombi. The examiner added that the 
veteran was presently unemployed secondary to his inability 
to stay in an ambulatory or standing position due to the 
swelling and pain in the left lower extremity as a result of 
his deep vein thrombosis as well as the surgically ankylosed 
left ankle. 

A VA examination report dated in February 2005 shows that the 
veteran's entire claims file was reviewed in formulating the 
opinion. The examiner indicated that review of the service 
medical records revealed a fracture of the mid portion of the 
left tibia in 1967 while on active duty. There was no mention 
of an injury to his left ankle in his service medical 
records, and no indication that the fracture of the mid tibia 
healed in any significant angulation. 

The examiner concluded that upon the information available in 
the claims file, the veteran's degenerative arthritis in the 
left ankle was not the result of this mid shaft tibial 
fracture which occurred 32 years earlier. The earlier X-rays 
of the left tibia were reviewed, and the fracture which was 
sustained in 1967 healed in anatomic position and alignment, 
and there was no angulation in it which would over the course 
of years result in degenerative arthritis in the ankle. There 
was also not sufficient history to ascertain whether the 
comminuted fracture of the tibia and fibula sustained in 
December 2004 was related to the ankle fusion.

VA outpatient treatment records dated from January 2005 to 
September 2006 show intermittent treatment for leg pain and 
other symptoms associated residuals of the April 1999 fusion 
of the left ankle and December 2004 fracture of the left 
tibia.

A VA examination report dated in August 2006 shows that the 
veteran's service medical records had shown that the veteran 
had sustained a fracture of his left tibia while running 
during service. He was treated for a stress fracture with a 
long leg cast for 13 to 14 weeks, and was then restricted 
from running for about six months after this; but he did 
eventually return to full duty and was discharged from active 
service in June 1972, when he returned to his National Guard 
Unit. 

The veteran asserted that he had subsequent problems with his 
ankle, and that he eventually had a fusion of his left ankle 
in 1999. He also re-fractured his left tibia in December 2004 
when he stepped in an indentation in the pavement while 
walking. This was treated with a splint, an external fixator, 
and an air cast. He stated that it had become infected two to 
three times after the removal of the external fixator, and 
that he had given courses of antibiotics on three or four 
different occasions. It was not draining at this time, but he 
did report some swelling and pain. He was taking over-the-
counter pain medication which helped without side effects. 
The veteran did not have flare-ups of bone disease. There was 
no current active infection, though there was some the 
previous year. He was using a cane to aid his ambulation. 
There were no constitutional symptoms of bone disease. He did 
not have problems with daily activities. 

Physical examination of the left leg revealed no evidence of 
non-union, and there was no deformity of the leg itself. The 
examiner was unable to palpate distal pulses, but he did not 
seem to have poor circulation in regard to the color of the 
skin. There was no range of motion left ankle due to the 
fusion which was not service connected. X-rays conducted in 
August 2005 revealed healing of a fractured distal tibia and 
fibula. The external fixator holes in the bone were still 
obvious on X-ray. The fracture appeared to be healed. The 
impression was healed fractures of left tibia and fibula.

Critically for this inquiry under Esteban, supra., the 
examiner discussed the question as to whether the veteran's 
stress fracture in 1967 was a cause of his having the 
fracture in December 2004. He pointed out that there was a 
gap of approximately 37 years, the stress fracture had 
healed, and the veteran was able to eventually return to full 
duty without restrictions. Therefore, the examiner concluded 
that it was less likely that the 1967 stress fracture caused 
the December 2004 fracture. The examiner also added that 
during a flare-up, the veteran could have further limitations 
in range of motion, amount of pain, and functional capacity, 
but that this could not be estimated without resorting to 
mere speculation.

Records from Social Security Administration received by the 
RO in September 2006 show that the veteran had been receiving 
disability benefits as a result of deep vein thrombosis and 
obesity.

During the veteran's June 2007 Travel Board hearing, the 
veteran testified that the left tibia fracture initially 
sustained during his period of active service resulted in 
subsequent degenerative arthritis of the left ankle and deep 
vein thrombosis. He described his current symptoms as 
including pain, swelling, decreased range of motion, and the 
manifestation of blisters and blood clots. He added that his 
left ankle was fused, and that he had to ambulate with the 
assistance of a brace and a cane. He also described increased 
instability and a tendency for the ankle to collapse.

The veteran's service-connected history of a stress fracture 
of the left tibia is currently rated as noncompensable 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, which provides the rating criteria for impairment 
of the tibia and fibula. Under this diagnostic code 
provision, the maximum 40 percent disability rating is 
warranted where there is evidence of nonunion of the tibia 
and fibula with loose motion requiring a brace. A 30 percent 
disability rating is warranted where there is malunion of the 
tibia and fibula with marked knee or ankle disability. A 20 
percent disability rating is warranted where there is 
malunion of the tibia and fibula with moderate knee or ankle 
disability. A 10 percent disability rating is warranted where 
there is malunion of the tibia and fibula with slight knee or 
ankle disability. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As indicated in the Introduction section of this decision, 
the issues of service connection for degenerative changes of 
the left ankle and deep vein thrombosis of the left lower 
extremity, each as secondary to the service-connected history 
of a stress fracture of the left tibia, were finally denied 
by the RO in October 1993 and May 2001, and the veteran did 
not perfect a substantive appeal. As such, symptoms 
associated specifically with those disabilities are not 
relevant in the analysis as to the issue currently before the 
Board, and as otherwise noted they have been determined by 
the preponderance of the competent medical evidence of record 
to be unrelated to the service-connected disorder.

The December 2004 VA examination report revealed that the 
veteran had symptoms of pain and swelling associated with a 
fused left ankle secondary to traumatic arthritis, and deep 
vein thrombosis. While the examiner suggested that the 
arthritis and deep vein thrombosis were secondary to the 
inservice left tibia fracture, his opinion did not appear to 
been formulated with benefit of review of the veteran's 
claims file.

On the contrary, the examiner in February 2005, who reviewed 
the veteran's entire claims file, concluded that there was no 
mention of an injury to the left ankle in the service medical 
records, and no indication that the fracture of the mid tibia 
healed in any significant angulation. He opined that the 
veteran's current degenerative arthritis in the left ankle, 
which had become manifested 32 years following service, was 
not the result of the mid shaft tibial fracture which had 
occurred in service. The examiner based his opinion on review 
of the prior X-rays of the left tibia which had revealed that 
the 1967 fracture had healed in anatomic position and 
alignment.

Moreover, the examiner in August 2006 found no evidence of 
non-union, and no deformity of the left leg. The 1967 
fracture appeared to be healed. The examiner concluded that 
it was not likely that the 1967 stress fracture caused the 
veteran's symptoms some 37 years later, pointing out that the 
stress fracture had healed and the veteran was able to 
eventually return to full duty without restrictions. 

The Board finds probative the February 2005 and August 2006 
opinions of the VA examiners as they were definitive, based 
upon a complete review of the veteran's entire claims file, 
and supported by detailed rationale. Accordingly, the 
opinions are found to carry significant weight. Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion. See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). Additionally, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The veteran has not provided competent medical evidence that 
he has current residuals of the left tibia fracture that were 
manifested in 1967. There is no record of residuals from the 
1967 injury following service - and indeed, the record 
suggests that the veteran was able to complete an additional 
period of 8 years of part-time military service with the 
Mississippi National Guard after completion of his basic 
training in 1967. The manifestations of pain, swelling, 
decreased range of motion, and the manifestation of blisters 
and blood clots have been associated with arthritis and deep 
vein thrombosis which have not been found to be service-
related. 

Accordingly, the Board finds that the veteran's claim for a 
compensable disability rating must be denied. The veteran's 
statements as to the frequency and severity of his symptoms 
have been considered. While he is able to provide competent 
lay reports, VA is required to evaluate the disorder in 
question in light of the specific enumerated rating criteria 
as are set forth above, which call for competent medical 
evidence. "Competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience." Lay evidence is competent "if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994); see Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The findings needed for a compensable disability rating for 
service-connected history of a stress fracture of the left 
tibia are not demonstrated in the evidence of record. Because 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is inapplicable. 38 U.S.C.A. § 
5107(b). See Ortiz v. Principi, 274 F.3d 1361 (2001).


ORDER

An increased (compensable) disability rating for service-
connected history of a stress fracture of the left tibia is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


